              Case 1:20-mj-13242-UA Document 5 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x       20-mj-13242

UNITED STATES OF AMERICA,                                     20-Cr-__ (SHS) Part 1

                 -v-                                          ORDER

JOSEPH BELMAR,

                          Defendant.

------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

        A bail appeal having been held today via teleconference, with defendant, counsel for all
parties, and the pretrial services officer participating,

         IT IS HEREBY ORDERED that:

         1.       The government's request to revoke defendant's bail is denied;

         2.       Defendant's bail is continued with the following conditions:

                  (a)      Strict Pretrial Services supervision;

                  (b)      Defendant shall surrender all travel documents and make no new
applications;

                  (c)      Travel is restricted to the Southern and Eastern Districts of New York;

               (d)     Defendant shall submit to an initial urinalysis test. If the test is positive,
the condition of drug testing and treatment shall be added to the conditions;

               (e)     Defendant shall participate in mental health evaluation and treatment as
directed by Pretrial Services;

                  (f)      Home detention with electronic monitoring. The bracelet shall be installed
today;

                (g)        Defendant may leave his home for employment, with the approval of
Pretrial Services;

               (h)         Defendant shall refrain from possessing a firearm, weapon, or any
destructive devices;

                                                          1
           Case 1:20-mj-13242-UA Document 5 Filed 12/16/20 Page 2 of 2




               (i)    A personal recognizance bond in the amount of $100,000.00, cosigned by
two financially responsible people and defendant's mother;

              (i)    Defendant shall reside in the Bronx with his girlfriend;

              (k)    Defendant shall have absolutely no contact whatsoever with any
members of the Sex, Money, Murder gang;

              (!)    All conditions of release shall be met within one week.


Dated: New York, New York
       December 15, 2020




                                                2
